34A-/S*
                                     ELECTRONIC RECORD




      COA#       11-13-00007-CR                        OFFENSE:       1


                 Breanna Spencer v.
      STYLE: The State Of Texas                        COUNTY:        Brown

      COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   35th District Court


      DATE: 3/05/15                    Publish: Yes    TC CASE #:     CR21994'




                              IN THE COURT OF CRIMINAL APPEALS



                Breanna Spencer v.
      style:    The State of Texas                          cca#:         PD-0392-15 *
               APPELLANT1^                  Petition        CCA Disposition:
      FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                            JUDGE:
:T«^ ?DATE:                                                 SIGNED:                         PC:_

      JUDGE: PC) y&°t*'\fi \T» »-0t/}c/ *\mnf PUBLISH:                                      DNP:




                                                                                            MOTION FOR

                                                         REHEARING IN CCA IS:

                                                         JUDGE:




                                                                                  ELECTRONIC RECORD